DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               GIGI STETLER,
                                 Appellant,

                                      v.

                           SUNTRUST BANK,
                               Appellee.

                               No. 4D18-1076

                               [April 11, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Sandra Pearlman, Judge; L.T. Case No. CACE16015531
(04).

    Alexander E. Borell, Vanessa Jaleh Bravo and Ana-Maria Carnesoltas
of the Law Office of Alexander E. Borell, P.A., Miami Lakes, for appellant.

   Robert J. Lindeman of Marcadis Singer P.A., Tampa, for appellee.

PER CURIAM.

   Affirmed.

TAYLOR, CIKLIN and LEVINE, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.